DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims  are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species 2, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05 October, 2021.
Applicant’s election without traverse of Species 1 in the reply filed on 05 October, 2021 is acknowledged.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. punch and die, contridictory statements with the punch and die being both stationary and rotational, and sheet metal moving from left to right and sheet metal moving in different axial directions. .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The rotary drive described in Claim 1 lacks a description in the specifications (pg. 3, Line 26) or drawings (Fig. 1 and 2) on how the rotary drive that is mounted on the punch has the ability to rotate the die.  The lack of description in the specifications or drawings does not allow one of ordinary skill in the art to understand how the rotary drive and the die are connected for rotation. 
The metal plate in claim 1 is understood by the specifications on pg. 3, line 30 is moved from right to left through the apparatus when stationary, but the specifications on pg. 4 line 15 describes the sheet metal being able to move in a multitude of direction to align the blade with the metal when rotated.  The descriptions in the specification create contradictory descriptions.   Further, specification pg. 3 line 26 state the punch and die are rotating around an axis.  Therefore, the intended use of the device to remove the coating does not allow one of ordinary skill in the art to understand how the blade will continue to align with the sheet metal if the sheet metal moves left to right.  
The roller in claim 1 lacks a proper description in the specification (pg. 3 line 24 – pg. 4 line 2) and drawings (fig. 1-4) on details (e.g. shape, mounting, etc.) how the roller can roll on the metal sheet opposite to the blade while the die and punch also are rotating in the direction of the cutting edge.  Therefore, the intended use of the device does not allow one of ordinary skill in the art to understand the function of the roller in combination with the rotation of the die and punch.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Claim 2 states the punch and die are both stationary and can be rotatable.  These two phrases are contradictory as stationary is interpreted as lack of movement and rotatable is interpreted as a form of movement.  There is lack of description in the specification (pg. 3 line 26-29) or drawings (Fig.1 and Fig. 2) to allow one of ordinary skill in the art to understand how the punch and die can be both stationary and rotatable.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “punch and die” in claim 1 is used by the claim to mean a hold-down roller device and a shaving type cutter, while the accepted meaning is shearing holes or molding sheet metal with punch and die. The term is indefinite because the specification does not clearly redefine the term.

Claim 1 recites the limitation "the coating" in line 1 of Claim 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





Claim(s) 1,2, 4, and 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Moriya (2017/0136518, “Moriya”).
Regarding Claim 1, Moriya teaches a device [0043] for partially removing the coating of a metal plate (Ref. W, [0007], Fig. 1), the device comprising the following features: 
a die (Ref. 7, Fig. 1, [0043]) and a punch (Ref. 6, [0043], Fig. 1) which together form a gap (Fig. 1, See below) through which the metal plate is fed; 
a drive (Ref. 57 & 48, [0089], Fig. 1) for generating a relative movement between the die and the metal plate and between the punch and the metal plate; 
the die having a projecting blade (Ref. 50, Fig. 1, [0053]) on its surface facing the metal plate, a cutting edge (Ref. 50, Fig. 1, [0053]) of said blade extending in a direction opposite to the movement direction of the metal plate; 
a rotary drive (Ref. 3, [0177]) for rotating the die and the punch in a direction of the cutting edge [0177]; 
a pressing device (Ref. 6, Fig. 17, [0173])for pressing together the die and the punch; 
the punch having a roller (Ref. 6, Fig. 1, [0043]) which rolls on the metal plate surface opposite the blade.


    PNG
    media_image1.png
    598
    636
    media_image1.png
    Greyscale

Figure 1, Moriya

Regarding Claim 2, Moriya teaches the limitations of claim 1, as described above, and further teaches wherein the die and the punch are stationary and can be rotated around a common axis (Ref. K, Fig. 1).

Regarding Claim 4, Moriya teaches the limitations of claim 1, as described above, and further teaches wherein the die has a convexly curved upper contact surface (Fig. 1). 

Regarding Claim 7, Moriya teaches the limitations of claim 1, as described above, and further teaches wherein the die has a bore (Ref. 39, [0046], Fig. 7) for chip discharge, the inlet of which .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Moriya (2017/0136518, “Moriya”) as applied to claim 1 above, and further in view of Olgado (2008/0011325, “Olgado”).

Regarding Claim 3, Moriya teaches the limitations of Claim 1, as described above, but fails to teach the roller consisting of an elastic material.  Olgado teaches a device with rollers to clean a substrate and is considered analogous art because it is reasonably pertinent to the problem faced by the inventor to remove a coating from a metal substrate.  
Olgado teaches wherein the roller is elastically supported or consists of an elastic material (102a-d, [0026], Fig. 1A) such as hard rubber.  Olgado further teaches a benefit thereof to easily manipulate and maneuver the substrate in the device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rollers, as taught by Moriya, as rubber rollers, as taught by Olgado, to more easily manipulate and maneuver the substrate through the device. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Prasad (2008/0092312), Micali (2006/0072973), (JP 4471248 B2), Balthazor (2005/0178404), and Redlich (4,525,827), describe a scraping apparatus to remove a layer from a substrate and can be considered analogous art because it is reasonably pertinent to the problem faced by the inventor to remove a coating from the surface of a metal sheet. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA L POON whose telephone number is (571)272-6164. The examiner can normally be reached on General: 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/DANA LEE POON/Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723